349 S.W.3d 473 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
D'Marcus WILLIAMSON, Defendant/Appellant.
No. ED 95467.
Missouri Court of Appeals, Eastern District, Division Four.
September 27, 2011.
Shaun J. Mackelprang, John M. Reeves, Jefferson City, MO, For Plaintiff/Respondent.
Maleaner R. Harvey, St. Louis, MO, For Defendant/Appellant.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
D'Marcus Williamson (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of robbery in the first degree. Section 569.020 RSMo (2000). The trial court sentenced Defendant as a prior offender to a term of twelve years' imprisonment. Defendant raises one point on appeal, claiming the trial court erred in failing to grant his motion for a mistrial.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).